                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )       Criminal No. 18-10364-DPW
                v.                              )
                                                )
JASIEL F. CORREIA, II,                          )
                                                )
                        Defendant               )

    GOVERNMENT’S RESPONSE TO CORREIA’S MOTION TO AMEND COURT ORDER
      PROHIBITING CONTACT WITH WITNESSES AND NOTICE OF WITHDRAWAL

        By and through the undersigned Assistant U.S. Attorneys, the government hereby responds

to the motion that defendant Correia filed, then withdrew, in which Correia claimed that he had

placed $306,000 in an escrow account to pay back his victims. See ECF Dkt. Nos. 33, 34.

        Although Correia’s motion is now moot, it raises two issues that warrant a response. First,

Correia entirely failed to mention in the Notice of Withdrawal that, after Correia filed his motion,

the government proposed that Correia and the government jointly file a motion to transfer the

$306,000 Correia purportedly had in escrow 1 to a fund controlled by the Court, until the conclusion

of the criminal case, at which time the victims could be made whole. Correia, however, not only

rejected this offer, he omitted the government’s proposal from his Notice of Withdrawal and

incorrectly characterized the government’s position as “unchanged.”

        Second, Correia filed his initial motion three weeks before a recall election with major

political implications for him. In the motion, Correia publicly stated for the first time that he had

both the means and desire to repay his “lenders.” 2 This purported desire to pay back his victims

was notwithstanding several unequivocal previous statements by Correia that, when it came to



1
    The government is unaware of the source of these funds.
2
    In fact, the individuals referred to in the indictment were investors, not “lenders.”
                                                    1
SnoOwl, he had done nothing wrong. For example, on September 5, 2017, Correia told the Fall

River Herald News:

        I created a company that I took $30 ($30,000) a year from as my income and that’s
        even being generous because it’s not $30 ($30,000), I was just being overly
        cautious, and paid the taxes on that $30 ($30,000) each year. 3

On September 6, 2017, Correia told the Fall River Herald News:

        I know that at the end of the day, I’m not going to get into any trouble because I
        did not do anything wrong.

        There is only one legitimate issue involved with SnoOwl, and that was that income
        had to be reported, and it was, and the taxes were paid … That is the one legitimate
        issue. All this other business that I was defrauding investors or people expecting
        me not to take a salary is all hoopla. 4

Given Correia’s remarkable about-face on whether his victims were entitled to repayment, the

apparent political timing, the prompt withdrawal, the omission of the government’s proposal from

his memo, and the brazen attempt to blame the government for the victims not getting their money

back, 5 it is clear that the motion was not a good faith effort to obtain legal relief.

                                                                Respectfully submitted,

                                                                ANDREW E. LELLING
                                                                United States Attorney
                                                        By:
                                                                /s/ Zachary R. Hafer
                                                                Zachary R. Hafer
                                                                David G. Tobin
                                                                Assistant U.S. Attorneys

3
  See https://www.heraldnews.com/news/20181108/in-previous-interview-correia-says-he-only-
used-60000-of-snoowl-money
4
    See https://www.heraldnews.com/news/20170906/fall-river-mayor-admits-he-is-under-fbi-
investigation
5
  For example, Correia stated to the Fall River Herald News that, “The U.S. Attorney clearly did
not want to take the offer to the lenders. That’s why we filed the motion to make the offer to the
lenders.” https://www.heraldnews.com/news/20190220/correia-seeks-to-repay-300k-to-lenders-
in-snoowl


                                                    2
                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.

                                                                     /s/ Zachary R. Hafer
                                                                     Zachary R. Hafer
                                                                     Assistant U.S. Attorney
Date: March 5, 2019




                                                 3
